         Case 2:18-cv-02219-MMB Document 13 Filed 01/04/19 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF PENNSYLVANIA
                                 PHILADELPHIA DIVISION

JANET SALYERDS,                                   )
                                                  )
                       Plaintiff,                 )
                                                  )
v.                                                )
                                                  )
                                                    Case No. 2:18-cv-02219-MMB
CAPITAL ONE BANK (USA), N.A.,                     )
                                                  )
                       Defendant.                 )
                                                  )
                                                  )
                                                  )


                  JOINT STIPULATION FOR DISMISSAL WITH PREJUDICE

PLEASE TAKE NOTICE the parties to this action, acting through counsel, and pursuant to Federal

Rule of Civil Procedure 41(a)(1)(A)(ii) hereby stipulate, in consideration of a negotiated settlement

executed by them, to the Dismissal With Prejudice of this action, including all claims and

counterclaims stated herein against all parties, with each party to bear its own attorney's fees and costs.



                                              RESPECTFULLY SUBMITTED,

DATED: January 4, 2019

                                              /s/Daniel Ruggiero
                                              The Law Office of Daniel Ruggiero
                                              Daniel Goldsmith Ruggiero
                                              275 Grove St., Suite 2-400
                                              Newton, MA, 02466
                                              P: (339) 237-0343
                                              E: DRuggerioEsq@gmail.com
Case 2:18-cv-02219-MMB Document 13 Filed 01/04/19 Page 2 of 2




                           /s/ Laura A. Lange
                           Laura A. Lange
                           McGuire Woods LLP
                           Tower Two-Sixty
                           260 Forbes Avenue, S/1800
                           Pittsburgh, Pa 15222
                           T: 412-667-7941
                           E: llange@mcguirewoods.com
